UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15/A CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 000-52083 Perpetual Energy Inc. (Exact name of registrant as specified in its charter) 3200, 605 – 5th Avenue S.W. Calgary, AlbertaT2P 3H5 Canada (403) 269-4400 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Common Shares (Title of each class of securities covered by this Form) N/A (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provisions(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) o Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: 265 EXPLANATORY NOTE: Perpetual Energy Inc. is filing a Form 15/A for the purpose of correcting a clerical error in the Form 15 previously filed on this date. Pursuant to the requirements of the Securities Exchange Act of 1934, Perpetual Energy Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: May 22, 2012 By: /s/Cameron R. Sebastian Name: Cameron R. Sebastian Title:Vice-President, Finance and CFO
